Gaynor J.:
The Election Law is that if the board of inspectors at any meeting for registration “ shall have neglected or refused ” to register a person who is entitled to be registered, (i. e. registered by them), application may be made to this court, or to a judge, to have his name registered, whereupon the said court or judge may require such board of inspectors to convene on the second Saturday before the election and register such person; and then it is added for emphasis that such an order shall not be made unless the name of such person shall have been omitted “ through the fault, error or negligence of the election officers,” i. e. of the district where such person is entitled to be registered. The said officers never neglected or refused to register the applicant, he never having presented himself before them f.or registration. It is through his own negligence that he is not registered, concurred in by the inspectors of the wrong district where he is registered.
The application is denied.